                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Ben W. Bane, #51157-018,                          Civil Action No. 2:17-cv-3371-CMC-MGB

                            Plaintiff,
              vs.                                          OPINION AND ORDER

United States of America,
                            Defendant.

              Plaintiff brought this complaint pursuant to the Federal Tort Claims Act, 28

U.S.C. § 1346, alleging negligent medical care during his incarceration in the Bureau of Prisons

(“BOP”). ECF No. 1. This matter is before the court on Defendant’s Motion to Dismiss or, in

the alternative, for Summary Judgment. ECF No. 22. Because Plaintiff is proceeding pro se, a

Roseboro Order was sent advising Plaintiff of the importance of a dispositive motion and the

need for Plaintiff to file an adequate response. ECF No. 23. Plaintiff filed his response in

opposition and a supplement to his response. ECF Nos. 25, 26.

       In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(e), D.S.C., this

matter was referred to United States Magistrate Judge Mary Gordon Baker for pre-trial

proceedings and a Report and Recommendation (“Report”) on dispositive issues. On September

10, 2018, the Magistrate Judge issued a Report recommending Defendant’s motion be granted

and this matter be dismissed without prejudice. ECF No. 31. The Magistrate Judge advised the

parties of the procedures and requirements for filing objections to the Report and the serious

consequences if they failed to do so. Plaintiff filed objections to the Report on September 28,

2018. ECF No. 34.
           1. Standard

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b).

           2. Facts

       Plaintiff has been housed at three institutions during his incarceration: the Federal

Holding Center in Citrus, Florida1; the Federal Correctional Complex in Forrest City, Arkansas,

and the Federal Correctional Institution in Estill, South Carolina. Before he was sentenced,

Plaintiff was diagnosed with a “painful left foot deformity” by Dr. Steven Blustein, who opined

“the nature of this deformity will require surgical management in the future.” ECF No. 1-1 at 8.

Plaintiff was unable to have the surgery before he was incarcerated, and alleges his feet remained

painful.

       Plaintiff pursued medical treatment many times regarding his feet. He was placed on the

waiting list for podiatry at Forrest City, and saw the podiatrist on March 9, 2012. ECF No. 1-1 at


1
  Plaintiff states he was unable to obtain his medical records from the Federal Holding Facility in
Florida, where he was held for approximately ten months while awaiting sentencing. ECF No. 1
at 13.

                                                2
15. That podiatrist, Dr. Khumato, noted bunions and a dislocated joint in Plaintiff’s left foot. Id.

at 16.    Surgical correction was recommended to correct the hallux valgus deformity.            Id.

However, on December 6, 2012, the Utilization Review Committee (“URC”) denied Plaintiff’s

“consult for podiatry.”2 Id. at 21. Per a Health Services Clinical Encounter note dated February

26, 2013, the instructions from the URC were to “treat conservatively with toe separators and

pain management.” Id. at 25. He was given toe separators and referred to commissary for

insoles. Id. at 26. Although Plaintiff filed an administrative grievance charging lack of adequate

medical treatment, it was denied and Plaintiff was instructed to follow up in sick call. Id. at 27.

On April 25, 2013, the Warden responded to Plaintiff’s continued grievance, noting “the Clinical

Director has the option to treat your medical conditions with conservative measures.” Id. at 32.

Plaintiff appealed, but the appeal was denied by J.A. Keller, Regional Director, on July 1, 2013.

Id. at 39.

         A new consultation for podiatry was requested per a Health Services Clinical Encounter

note “Chronic Care encounter” on May 1, 2013. Id. at 35. On May 2, 2013, the Clinical

Director sent a memorandum to Plaintiff noting the request for Podiatry had been reviewed by

the URC but did “not meet the medical criteria as determined by the URC and will be sent to the

Regional Medical Director for decision.” Id. at 37.

         Plaintiff’s feet were x-rayed on May 22, 2013, and the results reviewed by Health

Services on June 21, 2013. Id. at 44, 45. Health Services requested a consultation with an


2
    This memo was sent “from W. Resto, Clinical Director.” ECF No. 1-1 at 21.

                                                 3
orthopedist based on these x-rays. Id. at 45. On July 16, 2013, Plaintiff was seen by Dr.

Sokoloff, an orthopedist at OrthoNow. Id. at 46. Medical records reveal Dr. Sokoloff noted

“patient needs bilateral foot surgery. Start with left, more severe foot. Recommend bunion

surgery and likely 2nd metatarsal phalange joint resection. Alternative would be custom fitted,

wide toe box, stiff sole, cushioned shoes. . . . Please advise on how you would like to proceed.”

Id. at 50. On July 25, 2013, the URC denied the request for Prosthetics/Orthotics at an outside

physician’s office, and “referred for on-site consultation” for shoes as recommended. Id. at 59.

On September 5, 2013, Plaintiff was seen by BOP Health Services, who had received Dr.

Sokoloff’s notes. At that visit, the provider noted “will write consult” and “please schedule

surgery as recommended with assistance from podiatry.” Id. at 63. However, on September 12,

2013, the orthopedic request was denied by the URC as it “did not meet the medical criteria as

determined by the URC and will be sent to the Regional Director for decision.” Id. at 64. There

is no record of Regional Director action on this request.

       On March 11, 2014, Plaintiff saw Health Services at Estill for his 14 day evaluation for

admission.   Id. at 66. The Acting Clinical Director, Dr. Reed, performed this evaluation.

Medical records note Dr. Reed “will place request for an orthotis [sic] consult for custom shoes.”

Id. at 68. On March 26, 2014, the URC at Estill deferred the medical consult for surgery. Id. at

69. Plaintiff was seen by Carolina Foot Specialists, Dr. Brown, on April 24, 2014. Id. at 72. Dr.

Brown requested Plaintiff “be allowed to return for casting of custom orthotics to alleviate load

to the painful areas. He also needs to switch to a wider (4E) shoe to avoid pressure to the area.”

Dr. Brown noted “if this fails to alleviate the symptoms then I am recommending surgical
                                                 4
correction of the bunion and hammertoe deformity of the left foot.” Id. at 73. On July 30, 2014,

Plaintiff was seen by Positive Image Prosthetics and Orthotics for soft soled shoes and custom

inserts. ECF No. 1-2 at 1.

       A BOP Health Services Clinical Encounter note on May 7, 2015, requested a podiatry

referral. Id. at 4. On October 13, 2015, another Health Services note referred Plaintiff to

podiatry. Id. at 9. However, the URC denied the podiatry consult on December 2, 2015, and

instead Plaintiff was “placed on waiting list for in-house orthotics clinic.” Id. at 11. A Health

Services note on April 7, 2016, includes “chronic foot pain x 5 year . . . [h]e has custom orthotic

but has had no relief with these orthotics I will refer him back to podiatry.” Id. at 18. Another

Health Services note from October 4, 2016 again states “[h]e need [sic] casting for custom

orthotic . . . orthotic has not provided this for him I will refer him back to podiatry for this

custom fitting.” Id. at 22. However, the next Health Services note on October 26, 2016, states

the “consult for podiatry was denied disapproved” and referred him to the in-house orthotics

clinic. Id. at 26.   On January 23, 2017, a Health Services provider referred Plaintiff back to

podiatry as his feet had not improved. Id. at 36. A note on March 7, 2017, states “Had been

evaluated by 2 podiatrist who recommended surgery. A repeat podiatry consult is pending his

podiatry consult was disapproved previously however he is still having pain in his feet despite

custom fitted orthotics.” Id. at 51. On March 16, 2017, Plaintiff was seen by Positive Image

Prosthetics and Orthotics again, and received comfort tennis shoes and custom inserts. Id. at 55.




                                                5
Plaintiff was seen by Podiatrist Dr. Brown again on April 18, 2017, at which time he described

Plaintiff as a new patient3 and recommended flat, cushioned shoes and reduced activity. Id. at

56-57. Plaintiff alleges the shoes furnished did not alleviate his pain, and his body continues to

“deteriorate” due to his untreated foot deformity.4 ECF No. 1 at 58.

             3. Discussion

          The Magistrate Judge recommended dismissal of any claims related to pre-March 2015

conduct because Plaintiff failed to exhaust his administrative remedies for that time period, and

post-March 2015 claims because Plaintiff failed to file an expert affidavit with his Complaint for

professional negligence. ECF No. 31.

          Plaintiff objects to the Report’s recommended dismissal, arguing he presented four expert

physicians’ written recommendations to the BOP for surgery and he has no way to obtain an

expert affidavit as required by the South Carolina statute. ECF No. 34. He contends “no

affidavits are required in this case since all (4) experts have furnished medical evaluations and

recommendations that the BOP consulted them for and all (4) were received and are on file with

this court.” Id. at 6. He also argues this is not a malpractice case, but a “tort claim for

negligence and breach of duty by the BOP, which does not require affidavits.”               Id. at 7.

Regarding the exhaustion of administrative remedies for claims before March 2015, Plaintiff

contends the BOP staff at Forrest City, Arkansas “committed a fraudulent act when they did not


3
    Records reflect Plaintiff previously saw Dr. Brown on April 24, 2014.
4
    Plaintiff states he has requested medical records beyond this date, but has not received them.

                                                   6
advise Plaintiff of the results of the evaluation and recommendation by Dr. Sokoloff, an

Orthopedic Surgeon,” who recommended surgery: Plaintiff argues that information was

“intentionally concealed” from him until he received his medical records in April 2017. Id. at 7-

8. Plaintiff requests he be allowed to continue with all claims, including those arising prior to

March 2015, due to this “intended fraud and misrepresentation by the BOP medical and

administrative staff at Forrest City.” Id. at 9. Finally, Plaintiff requests his opposition to the

Government’s motion be reviewed by the “newly appointed District Judge assigned to Plaintiff’s

case.” Id. at 11.5

                     a. Exhaustion of Administrative Remedies

       The FTCA requires a claimant to present his claim to the appropriate agency, in writing,

before instituting a case in court.     See 28 U.S.C. § 2675(a).        “It is well settled that the

requirement of filing an administrative claim is jurisdictional and may not be waived.”

Henderson v United States, 785 F.2d 121, 123 (4th Cir. 1986).

       The court agrees with the Magistrate Judge claims for actions or inactions before March

2015 were not administratively exhausted. Plaintiff filed a Form 95, “Claim for Damage, Injury,

or Death,” on February 15, 2017, alleging injury as of March 2015. ECF No. 1-1 at 4. While

Plaintiff did file internal grievances regarding the purported denials of medical care for his feet at

Forrest City, (see, e.g., ECF No. 1-1 at 23), he did not file an Administrative Form 95, putting


5
  As noted above, this court’s review is de novo because Plaintiff filed objections – the court has
reviewed the record, motion, opposition, Report, and objections in making its ruling.


                                                  7
the Government on notice of a tort claim under the FTCA, until 2017, alleging injury as of

March 2015. Plaintiff’s arguments regarding his medical records do not excuse this failure, as he

was aware his feet were not being treated despite recommendations to the contrary even without

access to his medical records.

       As the requirement of filing an FTCA administrative claim is jurisdictional, the court has

no subject matter jurisdiction to act on Plaintiff’s FTCA claim for actions before March 2015.

                  b. Negligence

       As a plaintiff “has an FTCA cause of action against the government only if she would

also have a cause of action under state law against a private person in like circumstances,” the

requirements of South Carolina law regarding professional negligence complaints are

applicable.6 Miller v. United States, 932 F.2d 301, 303 (4th Cir. 1991); see also Littlepage v.

United States, 528 F. App’x 289, 292 (4th Cir. 2013). The court agrees with the Magistrate



6
  S.C. Code § 15-36-100 requires an affidavit be filed with the complaint in professional
negligence cases (including those against licensed medical doctors, nurses, physician’s
assistants, podiatrists, and the like), and S.C. Code § 15-79-125 requires several pre-suit
procedures specifically for medical malpractice cases. There appears to be some confusion in
the case law regarding whether both statutes apply to FTCA cases in federal court. Compare
Grant v. United States, C/A No. 3:17-cv-1377-CMC, 2017 WL 2265956, at *9 (D.S.C. May 24,
2017) with Gamez-Gonzalez v. United States, C/A No. 4:14-2668-JMC, 2017 WL 3084488
(D.S.C. May 17, 2017) adopted by, 2017 WL 3067974 (D.S.C. July 19, 2017). However, the
courts in this district are in agreement that § 15-36-100 applies in FTCA cases. See, e.g., Craig
v. United States, C/A No. 2:16-cv-3737, 2017 WL 6452412, at *3 (D.S.C. Nov. 6, 2017),
adopted by 2017 WL 6408968 (D.S.C. Dec. 15, 2017); Gamez-Gonzalez, 2017 WL 3084488, at
*3; Allen v. United States, C/A No. 2:13-cv-2740, 2015 WL 1517510, at *3 (D.S.C. Apr. 1,
2015).


                                                8
Judge Plaintiff’s claims sound in professional negligence against licensed medical providers, not

ordinary negligence, and therefore require an expert affidavit pursuant to S.C. Code § 15-36-100.

Delaney v. United States, 260 F.Supp.3d 505, 509-10 (D.S.C. 2017) (finding the plaintiff’s claim

“rests on the specialized knowledge that medical professionals . . . possess . . .” and was

therefore a medical malpractice claim); Dawkins v. Union Hosp. Dist., 758 S.E.2d 501, 504 (S.C.

2014) (holding if the patient receives “allegedly negligent professional medical care” then expert

testimony on the standard of the type of care is necessary, but if the patient receives

“nonmedical, administrative, ministerial, or routine care,” then it is an ordinary negligence action

that does not require any expert testimony); see Littlepage, 528 F. App’x at 293-94 (reaching

same conclusion regarding a similar requirement in North Carolina).

       This case is not one challenging some nonmedical aspect of prisoner care, but directly

implicates standard of care issues regarding the treatment of Plaintiff’s medical complaints

related to his feet. See, e.g., ECF No. 1 at 2 (Plaintiff alleges he “was neglected by denying

proper medical attention to plaintiff’s feet for a prolonged period of time.”). Further, Plaintiff

alleges the “BOP’s medical staff’s actions are in violation of their code of medical conduct . . .

because they have interfered, delayed, and actually denied the proper medical treatment for the

deformity of both of my feet.” Id. at 60. He also alleges the BOP’s URC negligently denied his

surgery after it was recommended by specialists. Id.

       To the extent Plaintiff alleges professional negligence by BOP medical providers, an

expert affidavit filed with the Complaint is required under § 15-36-100. Similarly, claims

alleging negligence by URC members who are professionally licensed medical providers also
                                                 9
require an expert affidavit, as Plaintiff contends they negligently made decisions in their roles as

healthcare providers regarding his medical care. Further, it appears the requests for surgery as

reviewed by the URC were escalated to the Regional Director, who was a physician. Any claim

alleging negligence by the Regional Director for denial of medical care would also require an

expert affidavit.7

        Although Plaintiff argues he has filed four expert statements noting he should have

surgery, none conform to the requirements of the statute, as there is no affidavit by an expert

witness specifying “at least one negligent act or omission claimed to exist and the factual basis

for each claim based on the available evidence at the time of the filing of the affidavit.” § 15-30-

100(B). Instead, Plaintiff has simply filed as evidence his medical records, some of which

contain recommendations for surgery. These do not satisfy the requirements of South Carolina

law. Further, as Plaintiff appears to acknowledge, this is not a case “involving subject matter

that lies within the ambit of common knowledge and experience, so that no special learning is

needed to evaluate the conduct of the defendant.” § 15-30-100(B)(2). Therefore, Plaintiff’s

failure to file an expert affidavit with his Complaint is fatal to his case. See § 15-30-100(C)(1);

Craig v. United States, No. 2:16-cv-3737, 2017 WL 6408968, at *1 (D.S.C. Dec. 15, 2018)

(adopting Report and Recommendation at 2017 WL 6452412); see also Littlepage, 528 F. App’x

at 295, 296.


7
  While any claims alleging negligence by URC members who were not medical professionals
may not require an affidavit, claims against non-medical URC members would not survive, as
the ultimate decision was made by the Regional Director.

                                                10
           4. Conclusion

       After considering the record, the applicable law, the Report and Recommendation of the

Magistrate Judge and Plaintiff’s objections, the court agrees with the Report’s recommendation

the Complaint be dismissed without prejudice.            Plaintiff has failed to exhaust FTCA

administrative remedies for any claim of injury before March 2015, and failed to file an expert

affidavit with his professional negligence claim. For the reasons above, the court adopts the

Report and incorporates it by reference. Plaintiff’s claims under the FTCA for conduct prior to

March 2015 are dismissed as the court is without jurisdiction to consider them.8 The remainder

of Plaintiff’s Complaint is dismissed without prejudice.9

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE


8
  It appears to the court Plaintiff’s complaints amount to a garden variety Bivens claim for
constitutional violations based on deliberate indifference to medical needs. A Bivens claim
would not require FTCA administrative exhaustion on a Form 95, and would not require an
expert affidavit be filed with the Complaint. See Wilder v. Krebs, C/A No. 3:17-cv-763, 2018
WL 4020211 at *2 (D.S.C. Aug. 23, 2018). (Of course, other exhaustion requirements would
apply, as well as the statute of limitations). However, Plaintiff specifically stated this Complaint
was brought under the FTCA and not under Bivens; therefore, the court is unable to construe this
Complaint, as filed, as a Bivens claim. If Plaintiff were to bring a new Bivens claim for
continuing deliberate indifference, he would first need to file a new administrative grievance
(assuming one is not currently pending) and completely exhaust the BOP’s administrative
process (see ECF No. 31 at 8 n.1) before filing a new case in court.
9
  “A dismissal for failure to comply with S.C. Code 15-36-100 is without prejudice.” Gamez-
Gonzalez v. United States, No. 4:14-2668, 2017 WL 3084488, at *3 n.5 (D.S.C. May 17, 2017)
(citing Rodgers v. Glenn, Civ. A. No. 1:16-16-RMG, 2017 WL 1051011, at *4 (D.S.C. Mar. 20,
2017)).

                                                11
                                Senior United States District Judge
Columbia, South Carolina
October 25, 2018




                           12
